   Case: 2:21-cr-00037-ALM Doc #: 42 Filed: 04/22/21 Page: 1 of 4 PAGEID #: 163



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                   Criminal Action 2:21-cr-037(2)
                                            JUDGE ALGENON L. MARBLEY
CRISTINA PERALTA-PARDO


                          REPORT AND RECOMMENDATION


      The United States and defendant Cristina Peralta-Pardo entered
into a plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to an Information, ECF No.
22, which charges her with conspiracy to possess with intent to
distribute 400 grams or more of a mixture or substance containing a
detectable amount of fentanyl, in violation of 21 U.S.C. § 846.1            On
April 21, 2021, defendant, assisted by her counsel and by a Spanish
interpreter, participated in an arraignment and entry of guilty plea
proceeding.
      After being advised of her right to appear personally and with
her counsel and after consulting with her counsel, defendant consented
to appear by videoconference.
      Defendant waived her right to an indictment in open court and
after being advised of the nature of the charge and of her rights.
See Fed. R. Crim P. 7(b).


      1 The Information contains a typographical error, as does the Plea
Agreement, ECF No. 24. At the arraignment and plea proceeding, the Court
granted the Government’s unopposed motion to correct the date in the
Information to September 23, 2020, rather than September 23, 2021, and to
refer to the correct controlled substance and quantity in Paragraph 2(iv),
and to refer to the Information rather than to an Indictment in the Plea
Agreement. The Plea Agreement includes an appellate waiver provision that
preserves only certain claims for appeal or collateral challenge. At the plea
proceeding, defendant, who is not a U.S. citizen, acknowledged the likely
immigration consequences of her guilty plea.

                                        1
  Case: 2:21-cr-00037-ALM Doc #: 42 Filed: 04/22/21 Page: 2 of 4 PAGEID #: 164



     Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time she entered her guilty plea, defendant was in full possession of
her faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined her competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Information
and the consequences of her plea of guilty to that charge.          Defendant
was also addressed personally and in open court and advised of each of
the rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.        Defendant acknowledged
that the plea agreement signed by her, her attorney and the attorney
for the United States and filed on March 11, 2021, represents the only
promises made by anyone regarding the charge in the Information.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw her guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.           She
confirmed that she is pleading guilty to Count 1 of the Information
  Case: 2:21-cr-00037-ALM Doc #: 42 Filed: 04/22/21 Page: 3 of 4 PAGEID #: 165



because she is in fact guilty of that offense.        The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Information is knowingly and voluntarily made with understanding
of the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Information be accepted.      Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




                                       3
  Case: 2:21-cr-00037-ALM Doc #: 42 Filed: 04/22/21 Page: 4 of 4 PAGEID #: 166



April 21, 2021                                  s/ Norah McCann King
 Date                                            Norah McCann King
                                           United States Magistrate Judge
